Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 1 of 55




               EXHIBIT 36
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 2 of 55




Date:   05/13/2020                                                                                                            Facility: DC
Time:     07:11 AM                                 Federal Bureau of Prisons
                                                           TRULINCS
                                                            Message
                                                   Sensitive But Unclassified
Message
FROM: Sick Call
TO:                                                         ,QPDWH
SUBJECT: RE:***Inmate to Staff Message***
DATE: 05/11/2020 10:02 AM

Your refill has been requested. The bureau does not recommend the antibody test as it is not accurate enough to give proper
results.

>>> ~^!""                                     @inmatemessage.com> 5/10/2020 6:08 PM >>>
To: pharmacy
Inmate Work Assignment: none

this is my second request for medication refill,also i need the anti body test to see if i was exposed to covid-19 and fought it off
because a m0onth ago i could not taste or smell aything for a week and a half.




          20 Civ. 3315                            Subject to Protective Order                                MCC 0201
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 3 of 55




Date:   05/13/2020                                                                                                            Facility: DC
Time:     07:11 AM                                 Federal Bureau of Prisons
                                                           TRULINCS
                                                            Message
                                                   Sensitive But Unclassified
Message
FROM:                                            ,QPDWH
TO: Sick Call
SUBJECT: ***Request to Staff***                                           , NYM-E-S
DATE: 05/10/2020 05:08 PM

To: pharmacy
Inmate Work Assignment: none

this is my second request for medication refill,also i need the anti body test to see if i was exposed to covid-19 and fought it off
because a m0onth ago i could not taste or smell aything for a week and a half.




          20 Civ. 3315                            Subject to Protective Order                                MCC 0202
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 4 of 55




Date:   05/13/2020                                                                           Facility: DC
Time:    07:11 AM                          Federal Bureau of Prisons
                                                   TRULINCS
                                                    Message
                                           Sensitive But Unclassified
Message
FROM:                                 ,QPDWH
TO: Sick Call
SUBJECT: ***Request to Staff***                              , NYM-E-S
DATE: 05/07/2020 08:25 AM

To: SICK CALL
Inmate Work Assignment: NONE

I WOULD LIKE TO BE TESTED FOR THE ANTI BODIES OF COVID-19 ABOUT A MONTH AGO I HAD SYMPTOMS WITH
LOSS OF TASTE AND SMELL, SO NOW I WOULD LIKE THE NEW ANTI BODIE TEST, TO BE SAFE YES MY SMELL AND
TASTE CAME BACK BUT BUT ITS STILL NOT AS STRONG AS IT USED TO BE.




          20 Civ. 3315                    Subject to Protective Order             MCC 0203
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 5 of 55




Date:   05/13/2020                                                                                                               Facility: DC
Time:     07:11 AM                                  Federal Bureau of Prisons
                                                            TRULINCS
                                                             Message
                                                    Sensitive But Unclassified
Message
FROM:                                                     ,QPDWH
TO: Sick
       kCCallll
SUBJECT: ***Request to Staff***                                               , NYM-K-N
DATE: 05/07/2020 08:20 AM

To: P.A Kang
Inmate Work Assignment: N/A

I been having alot of chest pain lately its also starting to effect my breathing i feel like its getting harder for me to breath when i
be working out i be feeling like im about to pass out i would like to get that check ASAP PLEASE HELP ME MS.KANG!!




           20 Civ. 3315                            Subject to Protective Order                                  MCC 0204
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 6 of 55




Date:   05/13/2020                                                                                                       Facility: DC
Time:     07:11 AM                                Federal Bureau of Prisons
                                                          TRULINCS
                                                           Message
                                                  Sensitive But Unclassified
Message
FROM:                                              ,QPDWH
TO: Sick
       kCCallll
SUBJECT: ***Request to Staff****                                       NYM-E-N
DATE: 05/05/2020 08:08 PM

To: Dr. Beaudoin
Inmate Work Assignment: na

Thank you!!
-----Sick Call on 5/5/2020 9:22 AM wrote:

>
You will be placed on callout to pick up your records.

>>> ~^                                      @inmatemessage.com> 5/1/2020 1:23 PM >>>
To: Dr. Beaudoin
Inmate Work Assignment: na

Hi Dr. Beaudoin

My attorney has been asking me for a copy of my medical records so he could submit a motion to the court for my early release
due to my health conditions and my increase risk of contracting COVID 19 with dire consequences. I messaged medical
records March 31, April 21, and again today with no reply and no medical records being given to me. I have messaged several
other people who I know and still haven't been able to get a copy of them. Could you please look into this for me? I really need
these records so he can prove I qualify for an early release due to my medical history and my court date is June 11 only 6
weeks away.

Thank you so much!!




           20 Civ. 3315                          Subject to Protective Order                             MCC 0205
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 7 of 55




Date:   05/13/2020                                                                                                       Facility: DC
Time:     07:11 AM                               Federal Bureau of Prisons
                                                         TRULINCS
                                                          Message
                                                 Sensitive But Unclassified
Message
FROM: Sick Call
TO:                                                  ,QPDWH
SUBJECT: RE:***Inmate to Staff Message***
DATE: 05/05/2020 11:52 AM

Scheduled for sick call.

>>> ~^!!                                     @inmatemessage.com> 4/22/2020 3:07 PM >>>
                                             @
To: sick call
Inmate Work Assignment: none

I have attempts to be seen in sick call. my asthma symptoms have been bad lately and the abuterol inhaler is not sufficient to
control the situation.




          20 Civ. 3315                          Subject to Protective Order                              MCC 0206
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 8 of 55




Date:   05/13/2020                                                                                                       Facility: DC
Time:     07:11 AM                               Federal Bureau of Prisons
                                                         TRULINCS
                                                          Message
                                                 Sensitive But Unclassified
Message
FROM: Sick Call
TO                                                   ,QPDWH
SUBJECT: RE:***Inmate to Staff Message***
DATE: 05/05/2020 11:37 AM

Scheduled for sick call.

>>> ~                                        @inmatemessage.com> 4/22/2020 3:07 PM >>>
                                             @
To: sick call
Inmate Work Assignment: none

I have attempts to be seen in sick call. my asthma symptoms have been bad lately and the abuterol inhaler is not sufficient to
control the situation.




          20 Civ. 3315                          Subject to Protective Order                              MCC 0207
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 9 of 55




Date:   05/13/2020                                                                                               Facility: DC
Time:     07:11 AM                            Federal Bureau of Prisons
                                                      TRULINCS
                                                       Message
                                              Sensitive But Unclassified
Message
FROM:
  OM: Sick Call
TO:                                                 ,QPDWH
SUBJECT: RE:***Inmate to Staff Message***
DATE: 05/05/2020 11:22 AM

Scheduled for sick call.

>>> ~^!                              @inmatemessage.com> 4/16/2020 9:39 AM >>>
                                     @
To:
Inmate Work Assignment: medical

MY CHEST HURTS , I AM IN PAIN . AND I NEED MEDICAL ASSSISTANCE . . . i keep requesting help .. my breaths are short .
i b having pains in my lower back . . i need help . i need to go out for my outside appointment to see wats wrong with me




            20 Civ. 3315                      Subject to Protective Order                           MCC 0208
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 10 of 55




Date:   05/13/2020                                                                                                 Facility: DC
Time:     07:11 AM                             Federal Bureau of Prisons
                                                       TRULINCS
                                                        Message
                                               Sensitive But Unclassified
Message
FROM: Sick Call
TO:                                                 ,QPDWH
SUBJECT: RE:***Inmate to Staff Message***
DATE: 05/05/2020 11:02 AM

Scheduled for sick call.

>>>                                    @inmatemessage.com> 3/15/2020 8:53 AM >>>
                                       @
To: D
    Doctor
       t
Inmate Work Assignment: PRETRIAL

Hello, I have been sick for the past three days. I have been coughing as well as mild fever. I haven't been able to sleep
because of the coughing and discomfort. My Attornys from Isreal had come to visit me a few weeks ago and my cell mate has
been requesting I goto medical to deal with this. Please call me down so I can get checked out. Thanks




          20 Civ. 3315                       Subject to Protective Order                            MCC 0209
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 11 of 55




Date:   05/13/2020                                                                                                         Facility: DC
Time:     07:11 AM                                Federal Bureau of Prisons
                                                          TRULINCS
                                                           Message
                                                  Sensitive But Unclassified
Message
FROM: Sick Call
TO                                                     ,QPDWH
SUBJECT: RE:***Inmate to Staff Message***
DATE: 05/05/2020 10:32 AM

Scheduled for sick call.

>>>                                     @inmatemessage.com> 4/22/2020 8:57 PM >>>
To: mr th
       thomas
Inmate Work Assignment: none

good day hope all is well im writing you again cause im still having pain in my upper chest area still have not had an ekg yet just
want to make sure everyhting is ok casue time an time i have trouble breathing and also i need something too help me use the
bathroom please and thank you




           20 Civ. 3315                          Subject to Protective Order                                MCC 0210
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 12 of 55




Date:   05/13/2020                                                                                                       Facility: DC
Time:     07:11 AM                                Federal Bureau of Prisons
                                                          TRULINCS
                                                           Message
                                                  Sensitive But Unclassified
Message
FROM: Sick Call
TO                                                           ,QPDWH
SUBJECT: RE:***Inmate to Staff Message***
DATE: 05/05/2020 09:22 AM

You will be placed on callout to pick up your records.

>>> ~                                       @inmatemessage.com> 5/1/2020 1:23 PM >>>
                                            @
To: Dr. Beaudoin
Inmate Work Assignment: na

Hi Dr. Beaudoin

My attorney has been asking me for a copy of my medical records so he could submit a motion to the court for my early release
due to my health conditions and my increase risk of contracting COVID 19 with dire consequences. I messaged medical
records March 31, April 21, and again today with no reply and no medical records being given to me. I have messaged several
other people who I know and still haven't been able to get a copy of them. Could you please look into this for me? I really need
these records so he can prove I qualify for an early release due to my medical history and my court date is June 11 only 6
weeks away.

Thank you so much!!




           20 Civ. 3315                          Subject to Protective Order                             MCC 0211
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 13 of 55




Date:   05/13/2020                                                                                                       Facility: DC
Time:     07:11 AM                               Federal Bureau of Prisons
                                                         TRULINCS
                                                          Message
                                                 Sensitive But Unclassified
Message
FROM: Sick Call
TO:                                                  ,QPDWH
SUBJECT: RE:***Inmate to Staff Message***
DATE: 05/05/2020 08:47 AM

You are scheduled for sick call.

>>> ~^                               @inmatemessage.com> 5/4/2020 9:14 AM >>>
                                     @
To:
Inmate Work Assignment: none

since we been on covid lockdown i havent stopped coughing up blood im not sure if its anything in paticular but it hasnt stopped
this is the 1rst time i been able to put it a sick call on the computer in a long time im not sure why




           20 Civ. 3315                         Subject to Protective Order                              MCC 0212
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 14 of 55




Date:   05/13/2020                                                                                                       Facility: DC
Time:    07:11 AM                                Federal Bureau of Prisons
                                                         TRULINCS
                                                          Message
                                                 Sensitive But Unclassified
Message
FROM:                                  ,QPDWH
TO: Sick Call
SUBJECT: ***Request to Staff****                                 NYM-I-N
DATE: 05/04/2020 08:14 AM

To:
Inmate Work Assignment: none

since we been on covid lockdown i havent stopped coughing up blood im not sure if its anything in paticular but it hasnt stopped
this is the 1rst time i been able to put it a sick call on the computer in a long time im not sure why




          20 Civ. 3315                          Subject to Protective Order                              MCC 0213
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 15 of 55




Date:   05/13/2020                                                                                                       Facility: DC
Time:    07:11 AM                                Federal Bureau of Prisons
                                                         TRULINCS
                                                          Message
                                                 Sensitive But Unclassified
Message
FROM:                                            ,QPDWH
TO: Sick Call
SUBJECT: ***Request to Staff***                                        NYM-E-N
DATE: 05/01/2020 12:23 PM

To: Dr. Beaudoin
Inmate Work Assignment: na

Hi Dr. Beaudoin

My attorney has been asking me for a copy of my medical records so he could submit a motion to the court for my early release
due to my health conditions and my increase risk of contracting COVID 19 with dire consequences. I messaged medical
records March 31, April 21, and again today with no reply and no medical records being given to me. I have messaged several
other people who I know and still haven't been able to get a copy of them. Could you please look into this for me? I really need
these records so he can prove I qualify for an early release due to my medical history and my court date is June 11 only 6
weeks away.

Thank you so much!!




          20 Civ. 3315                          Subject to Protective Order                              MCC 0214
                      Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 16 of 55




Date:    05/13/2020                                                                                                       Facility: DC
Time:     07:11 AM                                Federal Bureau of Prisons
                                                          TRULINCS
                                                           Message
                                                  Sensitive But Unclassified
Message
FROM:                                          ,QPDWH
TO: Sick Call
SUBJECT: ***Request to Staff***                                 , NYM-K-N
DATE: 04/30/2020 07:36 PM

To: Doctor
Inmate Work Assignment: Doctor

Hello,

The medical staff at the MCC in January told me that I may have a heart issue. They said, that I need to have an EKG and
Ultrasound. Until now, I have not been given either. Can I please at least get the EKG? I am pretty concerned, especially after I
had contracted the coronavirus. I am feeling much better than before but still coughing. Can I get something for the cough and
see the doctor?

Can you schedule an EKG?

Thank you,
Fred




           20 Civ. 3315                          Subject to Protective Order                               MCC 0215
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 17 of 55




Date:   05/13/2020                                                                                                         Facility: DC
Time:     07:11 AM                                Federal Bureau of Prisons
                                                          TRULINCS
                                                           Message
                                                  Sensitive But Unclassified
Message
FROM:                                               ,QPDWH
TO: Sick
       kCCallll
SUBJECT: ***Request to Staff****                                     NYM-K-N
DATE: 04/22/2020 07:57 PM

To: mr thomas
Inmate Work Assignment: none

good day hope all is well im writing you again cause im still having pain in my upper chest area still have not had an ekg yet just
want to make sure everyhting is ok casue time an time i have trouble breathing and also i need something too help me use the
bathroom please and thank you




           20 Civ. 3315                          Subject to Protective Order                                MCC 0216
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 18 of 55




Date:   05/13/2020                                                                                                       Facility: DC
Time:    07:11 AM                                Federal Bureau of Prisons
                                                         TRULINCS
                                                          Message
                                                 Sensitive But Unclassified
Message
FROM                                               ,QPDWH
TO: Sick
       kCCallll
SUBJECT: ***Request to Staff****                                         NYM-K-S
DATE: 04/22/2020 02:07 PM

To: sick call
Inmate Work Assignment: none

I have attempts to be seen in sick call. my asthma symptoms have been bad lately and the abuterol inhaler is not sufficient to
control the situation.




          20 Civ. 3315                          Subject to Protective Order                              MCC 0217
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 19 of 55




Date:   05/13/2020                                                                                                      Facility: DC
Time:    07:11 AM                                Federal Bureau of Prisons
                                                         TRULINCS
                                                          Message
                                                 Sensitive But Unclassified
Message
FROM:                                        ,QPDWH
TO: Sick Call
SUBJECT: ***Request to Staff***                                    NYM-G-S
DATE: 04/22/2020 12:54 PM

To:
Inmate Work Assignment: medical

I Got teamed By the sort Team Back in March And I complained about Not being able to breath since i was hit with a granade
and alot of mase , unnessasary use of mase and paint balls and granades and My breathing has been not normal and after the
team i was placed in Hard restraints , and the cuffs were so tight that my wrist on my left hand still has no felling , i keep
requesting medical help and medical records to ensure that my medical issues are being placed on file and nobody is doing
nothing .. i would also file a bp9 but we have no UNIT TEAM ... i need my medical assistance . i just also had chest pains last
week and wrote a cop out and nothing happed




          20 Civ. 3315                          Subject to Protective Order                              MCC 0218
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 20 of 55




Date:   05/13/2020                                                                              Facility: DC
Time:    07:11 AM                         Federal Bureau of Prisons
                                                  TRULINCS
                                                   Message
                                          Sensitive But Unclassified
Message
FROM:                                           ,QPDWH
TO: Sick
       kCCallll
SUBJECT: ***Request to Staff***                               NYM-K-N
                                                              N
DATE: 04/17/2020 03:05 PM

To: ANY MEDICAL STAFF
Inmate Work Assignment: M.D

IVE BEEN EXPERIENCING SHORT BREATH,WEEZING , CHEST PAINS ,AND MY RIGHT ARM IS GOING TO SLEEP .... I
EXPLAIN THIS TO SOME OF THE STAFF , MEDICAL (MR. CING) WHEN THEY WALK IN THE AM AND THE EVENING ....I
KNOW YOU HAVE ALOT OF WORK BUT I WOULD REALLY APPRECIATE IT IF YOU GET BACK TO ME . THANK YOU




          20 Civ. 3315                   Subject to Protective Order                MCC 0219
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 21 of 55




Date:   05/13/2020                                                                                                 Facility: DC
Time:    07:11 AM                              Federal Bureau of Prisons
                                                       TRULINCS
                                                        Message
                                               Sensitive But Unclassified
Message
FROM:                                            ,QPDWH
TO: Sick Call
SUBJECT: ***Request to Staff***                                      NYM-K-S
DATE: 04/17/2020 10:00 AM

To: sick call
Inmate Work Assignment: none

my atsthma symptoms have been increaslingly bad. the rescue inhaler has not been enought to control the symptoms




          20 Civ. 3315                       Subject to Protective Order                           MCC 0220
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 22 of 55




Date:   05/13/2020                                                                                                Facility: DC
Time:    07:11 AM                              Federal Bureau of Prisons
                                                       TRULINCS
                                                        Message
                                               Sensitive But Unclassified
Message
FROM:                                               ,QPDWH
TO: Sick
       kCCallll
SUBJECT: ***Request to Staff***                                , NYM-G-N
DATE: 04/16/2020 02:23 PM

To: etc
Inmate Work Assignment: etc

I been asking for my ashuma pump for a week now and my chest been giving me problems when I breath I been telling the
nurses and the staffs




          20 Civ. 3315                       Subject to Protective Order                           MCC 0221
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 23 of 55




Date:   05/13/2020                                                                                               Facility: DC
Time:    07:11 AM                             Federal Bureau of Prisons
                                                      TRULINCS
                                                       Message
                                              Sensitive But Unclassified
Message
FROM:                                           ,QPDWH
TO: Sick Call
SUBJECT: ***Request to Staff***                                NYM-G-S
DATE: 04/16/2020 08:39 AM

To:
Inmate Work Assignment: medical

MY CHEST HURTS , I AM IN PAIN . AND I NEED MEDICAL ASSSISTANCE . . . i keep requesting help .. my breaths are short .
i b having pains in my lower back . . i need help . i need to go out for my outside appointment to see wats wrong with me




           20 Civ. 3315                       Subject to Protective Order                           MCC 0222
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 24 of 55




Date:   05/13/2020                                                                                                        Facility: DC
Time:    07:11 AM                                 Federal Bureau of Prisons
                                                          TRULINCS
                                                           Message
                                                  Sensitive But Unclassified
Message
FROM:                                               ,QPDWH
TO: Sick Call
SUBJECT: ***Request to Staff***                                           NYM-K-S
DATE: 04/15/2020 01:23 PM

To: sick call
Inmate Work Assignment: none

I have asthma. Been having difficulty breathing lately and the abuterol inhaler has not been sufficient. Informed Med Line on
both AM and PM shifts, Was told to put in a sick call request. Informed C/O on duty today, and was again told to put in sick call
request. I need access to a nebulizer.




          20 Civ. 3315                           Subject to Protective Order                               MCC 0223
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 25 of 55




Date:   05/13/2020                                                                                                         Facility: DC
Time:    07:11 AM                                 Federal Bureau of Prisons
                                                          TRULINCS
                                                           Message
                                                  Sensitive But Unclassified
Message
FROM:                                              ,QPDWH
TO: Sick Call
SUBJECT: ***Request to Staff***                                            NYM-K-N
DATE: 04/15/2020 12:19 PM

To: Mrs.Khang, Mr.Columbo
Inmate Work Assignment: N/A

My respiratory system is not well. My lungs are always aching me and this is not normal for me at all, on the inhale is pain
occasionally and consistantly at the sametime, i hope that makes since. And i swear its like i can only smell the inside of my
body for at least the last week unless there a very strong other odor! Im truly scared, i heard on the radio people are dying from
lung issues without any fever and i dont want to be one of them. I dont have any prior lung problems or respiratory issues this is
not suppose to be happening!




           20 Civ. 3315                          Subject to Protective Order                               MCC 0224
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 26 of 55




Date:   05/13/2020                                                                                                          Facility: DC
Time:     07:11 AM                                 Federal Bureau of Prisons
                                                           TRULINCS
                                                            Message
                                                   Sensitive But Unclassified
Message
FROM:                                                        ,QPDWH
TO: Sick Call
SUBJECT: ***Request to Staff****                                           , NYM-K-N
DATE: 04/08/2020 01:03 PM

To: M.D
Inmate Work Assignment: medical

to anyone that works in medical department thats willing to help ive been putting in several request because my asthma is
giving me problems ... it keeps me up most of the night . i can not sleep .my chest , constant cough that i can not control , short
breathing, weezing... its very over whilming .... please if you can response back ( the least ) if you are busy.thank you enjoy
your day




           20 Civ. 3315                          Subject to Protective Order                                MCC 0225
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 27 of 55




Date:   05/13/2020                                                                                                         Facility: DC
Time:     07:11 AM                                Federal Bureau of Prisons
                                                          TRULINCS
                                                           Message
                                                  Sensitive But Unclassified
Message
FROM:                                                         ,QPDWH
TO: Sick Call
SUBJECT: ***Request to Staff****                                        NYM-G-N
DATE: 04/08/2020 12:39 PM

To: etc
Inmate Work Assignment: n/a

i been having a lot of leg pain i been telling staff about my conditions also i been having chest pains and i have asthma. i been
lock in the cell for days at a time . i havent been seen by physc or anything. all of this is overwhelming .




          20 Civ. 3315                          Subject to Protective Order                                MCC 0226
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 28 of 55




Date:   05/13/2020                                                                                                           Facility: DC
Time:     07:11 AM                                 Federal Bureau of Prisons
                                                           TRULINCS
                                                            Message
                                                   Sensitive But Unclassified
Message
FROM:                                                     ,QPDWH
TO: Sick Call
SUBJECT: ***Request to Staff****                                   NYM-K-N
DATE: 04/08/2020 10:42 AM

To: Doctor
Inmate Work Assignment: Doctor

Hello, I am currently in 11 North. For the past 10 days I have experienced sysmptons related to the coronavirus. I have had the
chills, body aches, fatigue and experienced heavy coughing. I find it hard to breathe at times. I avoid taking deep breathes
because it feels like my lungs get congested or filled with some type of fluid.

Most of the people in my tier are sick. I would say 13 out of the 16 inmates in my tier are sick. The quarantine is a good idea. I
know not much can be done but is it possible to get some type of medication that will help alleviate the coughing? What about
taking an antibiotic like Z-pak? This feels like a respiratory illness and I don't think the coughing will entirely go away without
antibiotics.

Thank you




          20 Civ. 3315                           Subject to Protective Order                                 MCC 0227
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 29 of 55




Date:   05/13/2020                                                                                                      Facility: DC
Time:    07:11 AM                                Federal Bureau of Prisons
                                                         TRULINCS
                                                          Message
                                                 Sensitive But Unclassified
Message
FROM:                                                              ,QPDWH
TO: Sick Call
SUBJECT: ***Request to Staff***                                                 NYM-K-N
DATE: 04/08/2020 10:02 AM

To: dr robert beaudoin
Inmate Work Assignment: n/a

POR ESTE medio una ves mas les informo que necesito ayuda medica desde la semana pasada e presentado todos los
sintimas del cora virus el primer dia fiebre me tome algo y me la quito mucho dolor de cuerpo una toz interminable que de tanto
toser me duelen los punmones pechos y garganta ,dolor de cabeza ,no tengo olfato no tengo gusto ,pero lo mas terrible es la
toz no me deja ni rispeirar bien me a dado vomito de tanto que toso el viernes me ausste mucho y me le reporte a la guardia
grifit y me dijo que no me reportara que no ahy medicos y lo que podia llevarme para la caja ese dia medio fiebre en la
madrugada y de tanto que vomite .solo les quiero decir aqui todos en esta unidad tenemos sintomas estamos de una manera u
otra afectado por el virus solo que no presentamos fiebre si ustedes hacen un revision todos las tenemos espero que tomen
esto en cuenta y me ayuden al menos controlar esta toz es muy decesperante todo lo que como lo bomito por que dure 4 diaz
sin apetito no es que tengo mucho pero mas que ante si pero no puedo comer nada vomito todo grax por su atencion es[erp
tomen esto en cuenta gracias




          20 Civ. 3315                          Subject to Protective Order                             MCC 0228
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 30 of 55




Date:   05/13/2020                                                                           Facility: DC
Time:    07:11 AM                          Federal Bureau of Prisons
                                                   TRULINCS
                                                    Message
                                           Sensitive But Unclassified
Message
FROM:                                                 ,QPDWH
TO: Sick
       kCCallll
SUBJECT: ***Request to Staff***                                NYM-K-N
DATE: 04/07/2020 12:07 PM

To: DOCTOR B
Inmate Work Assignment: M.D MEDICAL

ASTHMA IS BOTHERING ME THE PUMP DOESN'T WORK NEED ASSISTANCE PLEASE TIGHT CHEST CONSTANT
COUGH




          20 Civ. 3315                   Subject to Protective Order              MCC 0229
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 31 of 55




Date:   05/13/2020                                                                           Facility: DC
Time:    07:11 AM                          Federal Bureau of Prisons
                                                   TRULINCS
                                                    Message
                                           Sensitive But Unclassified
Message
FROM::                                         ,QPDWH
TO: Sick
       kCCallll
SUBJECT: ***Request to Staff****                              NYM-E-N
DATE: 04/06/2020 12:22 PM

To:
Inmate Work Assignment: NONE

I GOT ASMA I STAR HAVE BEEN PROBLEM TO BREATH PLIZ HELP ME DONT LET ME DAETH




          20 Civ. 3315                   Subject to Protective Order              MCC 0230
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 32 of 55




Date:   05/13/2020                                                                           Facility: DC
Time:    07:11 AM                          Federal Bureau of Prisons
                                                   TRULINCS
                                                    Message
                                           Sensitive But Unclassified
Message
FROM:                                                      ,QPDWH
TO: Sick
       kCCallll
SUBJECT: ***Request to Staff***                                NYM-K-N
DATE: 04/03/2020 12:37 PM

To: MR ROBERT . B MD
Inmate Work Assignment: NA

MY ASTHMA PUMP NOT WORKING MY CHEST BEEN GETTING TIGHT I BEEN HAVING SHORT OF BREATH AND
COUGHI NEED TO GET A FALLOW UP ON MY ASTHMA ASAP THANK YOU !!!




          20 Civ. 3315                   Subject to Protective Order              MCC 0231
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 33 of 55




Date:   05/13/2020                                                                           Facility: DC
Time:    07:11 AM                         Federal Bureau of Prisons
                                                  TRULINCS
                                                   Message
                                          Sensitive But Unclassified
Message
FROM:                                                   ,QPDWH
TO: Sick
       kCCallll
SUBJECT: ***Request to Staff***                                    NYM-G-N
DATE: 03/30/2020 12:30 PM

To:
Inmate Work Assignment: NONE

I NEED A ASMAH PUMP AS SOOM AS POSSIBLE BEEN SHORT OF BREATH AND ON VERGE OF A ASMAH ATTACK AND
MAY NEED TO SEE A DOCTOR FOR THE 10TH TIME IM WRITTING TO ASK TO SEE A DOCTOR




           20 Civ. 3315                  Subject to Protective Order              MCC 0232
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 34 of 55




Date:   05/13/2020                                                                                                             Facility: DC
Time:     07:11 AM                                  Federal Bureau of Prisons
                                                            TRULINCS
                                                             Message
                                                    Sensitive But Unclassified
Message
FROM:                                                ,QPDWH
TO: Sick Call
SUBJECT: ***Request to Staff***                                             NYM-G-S
                                                                            N
DATE: 03/30/2020 12:30 PM

To:
Inmate Work Assignment: none

i dont know if it waS filled or not but i dont have it and i havent had my meds since the california officers lost all of our property
on the 25th of feb. which means i am at serve risk of getting corona virus and dying. just get me the meds please , find them or
fill out another prescription




           20 Civ. 3315                           Subject to Protective Order                                  MCC 0233
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 35 of 55




Date:   05/13/2020                                                                                                      Facility: DC
Time:    07:11 AM                                Federal Bureau of Prisons
                                                         TRULINCS
                                                          Message
                                                 Sensitive But Unclassified
Message
FROM                                                  ,QPDWH
TO: Sick Call
SUBJECT: ***Request to Staff****                                        NYM-E-N
DATE: 03/30/2020 10:07 AM

To: SICK CALL
Inmate Work Assignment: NONE

feel icky hot then cold then hot manly at night i been eating fine my body doesn't hurt and i have a cough NOTHING COMES
UP WITH IT so not sure if its just a cold i think it is.. i have h.i.v so I'm just trying to be safe maybe i can get my temp
checked??? thk you have a good day be safe out there




          20 Civ. 3315                         Subject to Protective Order                              MCC 0234
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 36 of 55




Date:   05/13/2020                                                                                                           Facility: DC
Time:     07:11 AM                                 Federal Bureau of Prisons
                                                           TRULINCS
                                                            Message
                                                   Sensitive But Unclassified
Message
FROM:                                                        ,QPDWH
TO: Sick Call
SUBJECT: ***Request to Staff**                                       NYM-K-S
DATE: 03/29/2020 06:32 PM

To: Dr. Joaquin
Inmate Work Assignment: Cadre

I feel like I'm dying I need help please. I have aches all over my body , i cant taste or smell any food ,I wake up im cold sweats ,
I have a dry cough and had a headache for 7days straight !!! help me Im suffering !!!!!!!!!!!!!!!!




           20 Civ. 3315                           Subject to Protective Order                                MCC 0235
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 37 of 55




Date:   05/13/2020                                                                            Facility: DC
Time:    07:11 AM                         Federal Bureau of Prisons
                                                  TRULINCS
                                                   Message
                                          Sensitive But Unclassified
Message
FROM                                                  ,QPDWH
TO: Sick Call
SUBJECT: ***Request to Staff***                              NYM-G-S
DATE: 03/29/2020 11:51 AM

To: MEDICAL
Inmate Work Assignment: NONE

I HAVE NOT RECIEVED MY BIKTARVY HIV MEDS SINCE THEY WERE TAKEN BY STAFF FEB 25TH.
PLEASE, I AM IN DIRE NEED OF THIS MEDICATION BECAUSE OF THE VIRUS THAT IS AROUND. I HAVE TOLD MEDICAL
OFFICERS AND UNIT MANAGERS AS WELL AS OFFICERS.




           20 Civ. 3315                  Subject to Protective Order               MCC 0236
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 38 of 55




Date:   05/13/2020                                                                                                          Facility: DC
Time:     07:11 AM                                 Federal Bureau of Prisons
                                                           TRULINCS
                                                            Message
                                                   Sensitive But Unclassified
Message
FROM:                                                        ,QPDWH
TO: Sick
       kCCallll
SUBJECT: ***Request to Staff***                                             NYM-K-N
DATE: 03/28/2020 12:16 PM

To: Mr.Thomas
Inmate Work Assignment: N/A

Im currently having occasional hot flashes in my head, the other night i was having cold sweats all night,really cold but sweating
and then really hot all over,but my temperture was only a little above average, sometimes from my nose up feels a little tight for
about a minute or two, everything is on and off though, also at times my stomach feels a little off not really crazy pain but
uncomfortable and ill feel as if i have to throw up for about three minutes! Im not saying i believe i have covid-19 but im for sure
worried and would like to find out exactly whats going on with my body!




           20 Civ. 3315                           Subject to Protective Order                                MCC 0237
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 39 of 55




Date:   05/13/2020                                                                                                          Facility: DC
Time:     07:11 AM                                Federal Bureau of Prisons
                                                          TRULINCS
                                                           Message
                                                  Sensitive But Unclassified
Message
FROM:                                                     ,QPDWH
TO: Sick Call
SUBJECT: ***Request to Staff***                                           NYM-G-S
DATE: 03/27/2020 06:35 PM

To:
Inmate Work Assignment: none

hello i am requesting sick call, i have some cough and difficulty breathing as well as thick mucus in my throat. this started about
2 days ago.




           20 Civ. 3315                          Subject to Protective Order                                MCC 0238
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 40 of 55




Date:   05/13/2020                                                                                          Facility: DC
Time:    07:11 AM                           Federal Bureau of Prisons
                                                    TRULINCS
                                                     Message
                                            Sensitive But Unclassified
Message
FROM::                                                   ,QPDWH
TO: Sick Call
SUBJECT: ***Request to Staff***                                  NYM-E-S
DATE: 03/27/2020 02:25 PM

To:
Inmate Work Assignment: bolck

buena tarde doctores le escribo porque no me siento bien de saluz tengo poco animo y tupicion y un poco dificultad
para respiral gracia por su att sergio polanco




          20 Civ. 3315                     Subject to Protective Order                        MCC 0239
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 41 of 55




Date:   05/13/2020                                                                                                       Facility: DC
Time:    07:11 AM                                Federal Bureau of Prisons
                                                         TRULINCS
                                                          Message
                                                 Sensitive But Unclassified
Message
FROM:                                                  ,QPDWH
TO: Sick Call
SUBJECT: ***Request to Staff***                                        , NYM-K-S
DATE: 03/25/2020 01:01 PM

To: medical
Inmate Work Assignment: n/a

i'm in extreme pain and i have flue like symtoms this is a whole week i put in a sick call request and have not seen anyone in a
whole week




          20 Civ. 3315                          Subject to Protective Order                               MCC 0240
                       Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 42 of 55




Date:   05/13/2020                                                                                                      Facility: DC
Time:       07:11 AM                             Federal Bureau of Prisons
                                                         TRULINCS
                                                          Message
                                                 Sensitive But Unclassified
Message
FROM:                                                         ,QPDWH
TO: Sick Call
SUBJECT: ***Request to Staff***                                           NYM-K-N
DATE: 03/21/2020 05:26 PM

To: Dr. thomas
Inmate Work Assignment: None

hello Dr.

Its not getting better and I really need medicine. I am not able to sleep and breathe properly in the night as well. Please take
care of this. I really need medicine badly. The throat roughness is too much and I have been sneezing and coughing since last 4
-5 days.

Regards




             20 Civ. 3315                       Subject to Protective Order                              MCC 0241
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 43 of 55




Date:   05/13/2020                                                                                             Facility: DC
Time:    07:11 AM                                   Federal Bureau of Prisons
                                                            TRULINCS
                                                             Message
                                                    Sensitive But Unclassified
Message
FROM:                                                     ,QPDWH
TO: Sick Call
SUBJECT: ***Request to Staff***                                    NYM-E-N
DATE: 03/21/2020 02:47 PM

To: Doctor
Inmate Work Assignment: !!!!!!

????????????
    ??????????
---                    n 3/20/2020 2:55 PM wrote:

>

I've been experiencing Flu like symptoms and would like to be tested for the COVID-19 ASAP Please




          20 Civ. 3315                         Subject to Protective Order                          MCC 0242
                       Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 44 of 55




Date:   05/13/2020                                                                                                     Facility: DC
Time:       07:11 AM                            Federal Bureau of Prisons
                                                        TRULINCS
                                                         Message
                                                Sensitive But Unclassified
Message
FROM::                                                      ,QPDWH
TO: Sick Call
SUBJECT: ***Request to Staff****                                         NYM-K-N
DATE: 03/21/2020 01:13 PM

To: Dr. Thomas
Inmate Work Assignment: None

Hello Dr.

Its the 3rd email and 7th request to please help me with the Cough and Cold, Sneezing and Coughing. My throat is paining a lot
and its all roughness in the throat and nose. I cant even breathe properly because while breathing, My nose is burning. I have
to to put some clothe on the nose and then breathe.

Waiting for your response.

Regards




             20 Civ. 3315                       Subject to Protective Order                             MCC 0243
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 45 of 55




Date:   05/13/2020                                                                                             Facility: DC
Time:    07:11 AM                              Federal Bureau of Prisons
                                                       TRULINCS
                                                        Message
                                               Sensitive But Unclassified
Message
FROM:                                                  ,QPDWH
TO: Sick Call
SUBJECT: ***Request to Staff****                                 NYM-E-N
DATE: 03/20/2020 02:55 PM

To: SICK CALL
Inmate Work Assignment: SICK CALL

I've been experiencing Flu like symptoms and would like to be tested for the COVID-19 ASAP Please




          20 Civ. 3315                       Subject to Protective Order                            MCC 0244
                       Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 46 of 55




Date:     05/13/2020                                                                                                   Facility: DC
Time:       07:11 AM                            Federal Bureau of Prisons
                                                        TRULINCS
                                                         Message
                                                Sensitive But Unclassified
Message
FROM:                                                           ,QPDWH
TO: Sick Call
SUBJECT: ***Request to Staff***                                          NYM-K-N
DATE: 03/20/2020 01:02 PM

To: Dr. Thomas
Inmate Work Assignment: None

Hello Dr.

I have informed you in person as well regarding the symtoms and conditions I am facing. Please get me the medicine as a lot of
cold and sneezing is not good for me nor for the other inmates as well.I have not been called till now.

regards




             20 Civ. 3315                       Subject to Protective Order                             MCC 0245
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 47 of 55




Date:   05/13/2020                                                                                                          Facility: DC
Time:     07:11 AM                                 Federal Bureau of Prisons
                                                           TRULINCS
                                                            Message
                                                   Sensitive But Unclassified
Message
FROM:                                                               ,QPDWH
TO: Sick Call
SUBJECT: ***Request to Staff***                                             NYM-K-N
DATE: 03/19/2020 06:43 AM

To: Dr. Thomas
Inmate Work Assignment: None

Hello Team

I have been suffering from Cold from cough and pain in throat. Pain like of Tonsils in throat.I have already informed about the
same 2-3 times last week early to the medical officers but I was never called for the same. After that I felt a little better. But
since last 2 days the cough, cold,sneezing is again too much and the pain in the throat is also too much. I want to get it tested
and need medical for the same at the earliest. Please consider it urgent.

Regards
  g




          20 Civ. 3315                           Subject to Protective Order                                MCC 0246
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 48 of 55




Date:   05/13/2020                                                                           Facility: DC
Time:    07:11 AM                         Federal Bureau of Prisons
                                                  TRULINCS
                                                   Message
                                          Sensitive But Unclassified
Message
FROM:                                            ,QPDWH
TO: Sick Call
SUBJECT: ***Request to Staff***                                 NYM-G-S
DATE: 03/18/2020 06:59 PM

To:
Inmate Work Assignment: NONE

BUENA NOCHE YO QUISIERA HACER UNA SITA PARA LOS MAS RAPIDO POSIBLE TENGO MUCHO DOLOR DE PECHO
Y DE ESTOMAGO SOY UNA PERSONA MAYOR DE EDAD POR FAVOR ESPERO SU REPUESTA LOS MAS RAPIDO
POSIBLE MUCHA GRACIAS




          20 Civ. 3315                   Subject to Protective Order              MCC 0247
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 49 of 55




Date:   05/13/2020                                                                                                          Facility: DC
Time:     07:11 AM                                 Federal Bureau of Prisons
                                                           TRULINCS
                                                            Message
                                                   Sensitive But Unclassified
Message
FROM:                                                         ,QPDWH
TO: Sick Call
SUBJECT: ***Request to Staff****                                           , NYM-G-N
DATE: 03/18/2020 01:52 PM

To: medical
Inmate Work Assignment: N/A

to whom it may concern i would like to be seen by sick call i have been feeling really since lately I've had a dry cough for the
past few days and fever like symptoms.. can you please take me down so you can check me out .. thank uu




          20 Civ. 3315                           Subject to Protective Order                                MCC 0248
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 50 of 55




Date:   05/13/2020                                                                           Facility: DC
Time:    07:11 AM                                Federal Bureau of Prisons
                                                         TRULINCS
                                                          Message
                                                 Sensitive But Unclassified
Message
FROM:                                                    ,QPDWH
TO: Sick
       kCCallll
SUBJECT: ***Request to Staff***                                     NYM-E-N
DATE: 03/16/2020 01:12 PM

To:
Inmate Work Assignment: none

fiebre no etupio de la nari cansado me siento




          20 Civ. 3315                          Subject to Protective Order       MCC 0249
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 51 of 55




Date:   05/13/2020                                                                                                 Facility: DC
Time:    07:11 AM                              Federal Bureau of Prisons
                                                       TRULINCS
                                                        Message
                                               Sensitive But Unclassified
Message
FROM:                                              ,QPDWH
TO: Sick Call
SUBJECT: ***Request to Staff***                                   NYM-E-N
DATE: 03/15/2020 07:53 AM

To: Doctor
Inmate Work Assignment: PRETRIAL

Hello, I have been sick for the past three days. I have been coughing as well as mild fever. I haven't been able to sleep
because of the coughing and discomfort. My Attornys from Isreal had come to visit me a few weeks ago and my cell mate has
been requesting I goto medical to deal with this. Please call me down so I can get checked out. Thanks




          20 Civ. 3315                       Subject to Protective Order                            MCC 0250
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 52 of 55




Date:   05/13/2020                                                                                                         Facility: DC
Time:     07:11 AM                                Federal Bureau of Prisons
                                                          TRULINCS
                                                           Message
                                                  Sensitive But Unclassified
Message
FROM:                                                        ,QPDWH
TO: Sick Call
SUBJECT: ***Request to Staff***                                              NYM-G-N
DATE: 03/14/2020 03:00 PM

To:
Inmate Work Assignment: lungs

i have a lung condition called sarcodoise and lately ive been feel sick , cant breath like that some times i need to be seen
asap...




          20 Civ. 3315                          Subject to Protective Order                                MCC 0251
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 53 of 55




Date:   05/13/2020                                                                                                Facility: DC
Time:    07:11 AM                               Federal Bureau of Prisons
                                                        TRULINCS
                                                         Message
                                                Sensitive But Unclassified
Message
FROM:                                                      ,QPDWH
TO: Sick Call
SUBJECT: ***Request to Staff****                                    NYM-K-S
DATE: 03/14/2020 08:58 AM

To: medical
Inmate Work Assignment: none

my stomach has been bothering me for the past 2 weeks. i keep telling staff but havent been seen yet




          20 Civ. 3315                        Subject to Protective Order                              MCC 0252
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 54 of 55




Date:   05/13/2020                                                                                                    Facility: DC
Time:    07:11 AM                               Federal Bureau of Prisons
                                                        TRULINCS
                                                         Message
                                                Sensitive But Unclassified
Message
FROM:                                                     ,QPDWH
TO: Sick Call
SUBJECT: ***Request to Staff***                                    NYM-E-S
DATE: 03/12/2020 03:29 PM

To:
Inmate Work Assignment: medical

i have been feeling very sick i need some medical attenion my stomach and also my body is feeling abnormal . please
consisder my aknwledgement .




          20 Civ. 3315                        Subject to Protective Order                             MCC 0253
                     Case 1:20-cv-03315-ER Document 54-36 Filed 05/27/20 Page 55 of 55




Date:   05/13/2020                                                                                                     Facility: DC
Time:    07:11 AM                               Federal Bureau of Prisons
                                                        TRULINCS
                                                         Message
                                                Sensitive But Unclassified
Message
FROM:                                                      ,QPDWH
TO: Sick
       kCCallll
SUBJECT: ***Request to Staff***                                               , NYM-K-N
DATE: 03/10/2020 01:15 PM

To: dr robert beaudoin
Inmate Work Assignment: n/a

buenas tarde por este medio una ves mas le informa que necesito ayuda medica de emergencia desde el dia 8 de diciembre le
e mandado mensajes y le e dicho en persona a todo el personal de la institucion que no podio respirar bien desde el dia del
incendio y que me di un golpe mas que necesito urgente mente que me revisen tengo una ernia en un testiculo y no aguanto el
dolor mas que eso tengo anciedad y siento que me ahogo en una celda por que sufro de claustrofobia por esa razon me
movieron del 5 n al 11s no lo hago como exigencia es que enverdad necesito ayuda medica ahora despues del maltrato que se
nos an hecho de los golpe en la cabeza que me dieron una patada necesito mas que nunca un medico me duele la cabeza en
pocas palabras e tratado por todo los medios de llegar a ver un medico y se me acoibido de mi derecho lo e hecho de forma
pasifica y amable porfavor no aguanto el dolor de cabeza de la patada y mis genitales me duelen solo es de favor si es posible
nunca le e dado problema no fumo no soy de problemas solo quiero ver un medico ahora mas que estoy en una celda siento
que me adficio que me falta el aire y que no puedo respirar porfavor a quien pueda leer este msj ayudeme ..gracias




           20 Civ. 3315                         Subject to Protective Order                             MCC 0254
